Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 3-7, 9-12 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An Energy Reducing Maintenance Switch (ERMS) system comprising: a self-powered relay comprising an electrical interface connecting the portable power box to the self-powered relay, wherein, under the second mode, the self-powered relay is configured to reduce energy level in an arc flash event, wherein, upon receiving a signal from the portable power box via the electrical interface, the control circuit controls the self-powered relay to work under the second mode, wherein the portable power box comprises a 24V DC power supply, and wherein the signal is a 24V DC power signal output by the 24V DC power supply as recited in claim 1.
A method for implementing an Energy Reducing Maintenance Switch (ERMS) system, the method comprising: connecting, via an electrical interface, a portable power box to a self-powered relay; controlling, via a control circuit, the self-powered relay to operate under one of a first mode and a second mode, wherein, under the second mode, the self-powered relay is configured to reduce energy level in an arc flash event, wherein, upon receiving a signal from the portable power box via the electrical interface, the control circuit controls the self-powered relay to work under the second mode, wherein the portable power box comprises a 24V DC power supply, and wherein the signal is a 24V DC power signal output by the 24V DC power supply as recited in claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836